o f f i c e o f t h e c h i e f c o u n s e l department of the treasury i n t e r n a l r e v e n u e s e r v i c e w a s h i n g t o n d c november number release date conex-132030-16 uil ------------------------ ------------------------------ ----------------------------------- dear ----------------- i am responding to the letter you sent to senator bill nelson asking about the taxation of post-retirement payments you receive from concerned with whether these payments are subject_to self-employment_tax you were particularly ------------------- under current law the post-retirement payments you receive from subject_to self-employment_tax because the payments resulted from your years of services on behalf of the company -------------- are the analysis of current applicable law begins with sec_1402 of the internal_revenue_code which for the remainder of this letter i will refer to as the code which states that payments are subject_to self-employment_tax if they are net_earnings_from_self-employment derived by an individual during any taxable_year the net_earnings this definition refers to are the gross_income derived by an individual from any trade_or_business carried on by such individual interpreting this provision of the code a number of courts-including the united_states tax_court in a case titled 76_tc_441 -have concluded that self-employment_tax applies when there is a nexus between the income received and a trade_or_business that is or was actually carried on the tax_court in newberry indicated that the income must arise from some actual whether present past or future income-producing activity of the taxpayer before such income becomes subject_to self-employment taxes a federal court_of_appeals considered the application of this general principle to payments such as yours just this past may the united_states court_of_appeals for the eleventh circuit in a case titled 827_f3d_968 11th cir conex-132030-16 addressed whether mary kay retirement payments are subject_to self- employment_tax the taxpayer in the case was a long-serving mary kay national sales director who retired from mary kay and began receiving post-retirement payments the court concluded these payments were subject_to self-employment_tax because they resulted from her association with mary kay finally as you correctly observed sec_1402 provides that certain payments are not subject_to self-employment_tax this exclusion however is a narrow one applying only to certain payments made to former insurance_company salesmen and even then only if those payments meet a series of specific requirements sec_1402 therefore does encompass the payments you receive from of the scope of this provision would need to be made by amending the code any broadening -------------- i am sorry my response is not favorable but i hope this information is helpful if you would like to discuss this further please contact staff at ---------------------- -------------------- ----------------- or of my sincerely victoria a judson associate chief_counsel tax exempt government entities the honorable bill nelson cc
